DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0217639 A1) further in view of Kim et al. (GB 2567044 A).

Regarding claim 1, Jones discloses a flexible display (Fig. 2A element 200) comprising a foldable display (Fig. 2A element 220) coupled to a foldable layer (Fig. 2A element 230), the foldable layer preformed to maintain a curvilinear three-(as discussed in Paragraphs [0116]-[0118]).
Jones does not expressly disclose wherein the foldable layer comprises a stainless steel foldable layer.
Kim teaches wherein a foldable layer (Figs. 1, 3, and 4 element 30) comprises a stainless steel foldable layer (as discussed in the Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable layer in the foldable layer of the Jones display in order to provide adequate support to the flexible display while in operation.

Regarding claim 2, Jones in view of Kim discloses the display as set forth in claim 1 above and further the foldable layer comprising a foldable substrate (Jones Fig. 20C element 2000c), further comprising an adhesive layer (Jones Fig. 20C element 2014c) coupling the foldable display to the foldable substrate (as discussed in Jones Paragraph [0153]).

Regarding claim 3, Jones in view of Kim discloses the display as set forth in claim 2 above and further comprising an electronic device housing (Jones Fig. 1A element 130) pivotable between an axially displaced open position and a closed position (as shown between Jones Figs. 1A and 1B) and coupled to the flexible display (as discussed in Jones Paragraph [0070]), the curvilinear three-dimensional shape simulating one or more contours of the electronic device housing (as shown between 

Regarding claim 5, Jones in view of Kim discloses the flexible display as set forth in claims 1-3 above which encompass the method steps of a method, comprising: 
preforming a foldable substrate into a partially folded shape (as shown in Figs. 10A-10D and discussed in Paragraph [0116]) simulating one or more contours defined by an electronic device housing when at least partially folded between an axially displaced open position and a closed position (as shown between Figs. 1B and 10D); and 
coupling a foldable display to the foldable substrate, thereby causing the foldable display to retain the partially folded shape (as discussed in Paragraphs [0006], [0010], and [0131]).
Jones does not expressly disclose wherein the foldable substrate is manufactured from stainless steel.
Kim teaches wherein a foldable layer (Figs. 1, 3, and 4 element 30) is manufactured from a stainless steel foldable layer (as discussed in the Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable substrate in the Jones display in order to provide adequate support to the flexible display while in operation.

Regarding claim 6, Jones in view of Kim discloses the method as set forth in claim 5 above and further the preforming and the coupling occurring simultaneously (as discussed in Jones Paragraph [0124]).

Regarding claim 7, Jones in view of Kim discloses the method as set forth in claim 6 above and further the preforming and the coupling occurring about a forming tool (as shown in Jones Figs. 10A-10D).

Regarding claim 8, Jones in view of Kim discloses the method as set forth in claim 7 above and further wherein the forming tool comprising a mandrel (as discussed in Jones Paragraph [0029]).

Regarding claim 11, Jones discloses an electronic device (Fig. 1A element 100), comprising a bendable device housing (Fig. 1A element 130) pivotable between an axially displaced open position and a closed position (as shown between Figs. 1A and 1B); 
a flexible display (Fig. 1A element 120) coupled to the bendable device housing (as shown in Fig. 1), the flexible display comprising a foldable display (Fig. 2C element 220) coupled a foldable substrate (Fig. 2C element 230);
the flexible display transitioning between a substantially planar shape when the electronic device housing is pivoted to the axially displaced open position (as shown in Fig. 1A) and a deformed shape when the electronic device housing is pivoted to the closed position (as shown in Fig. 1B);
(as discussed in Paragraphs [0116]-[0118]).
Jones does not expressly disclose wherein the foldable substrate is manufactured from stainless steel.
Kim teaches wherein a foldable substrate is of stainless steel (as discussed Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a stainless steel foldable substrate in the Jones display in order to provide adequate support to the flexible display while in operation.

Regarding claim 12, Jones in view of Kim discloses the device as set forth in claim 11 above and further the flexible display comprising a first adhesive layer (Jones Fig. 20C element 2014c) coupled between the foldable display to the foldable substrate (as discussed in Jones Paragraph [0153]).

Regarding claim 13, Jones in view of Kim discloses the device as set forth in claim 12 above and further the flexible display further comprising a foldable cover (Jones Fig. 2C element 210) coupled to the foldable display by a second adhesive layer (as discussed in Jones Paragraph [0056]), with the foldable display disposed between the first adhesive layer and the second adhesive layer (as shown in Jones Fig. 2C wherein the foldable display is located between the substrate and the foldable cover).

Regarding claim 14, Jones in view of Kim discloses the device as set forth in claim 13 above and further wherein the predefined curvilinear three- dimensional shape of the foldable substrate retaining the foldable display in the predefined curvilinear three-dimensional shape when in a neutral, force-free state (as discussed in Jones Paragraphs [0116]-[0118]).


Claims 4, 9-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kim as applied to claims 1-3, 5-8, and 11 above, and further in view of Lee et al. (US 2017/0374749 A1).

Regarding claim 4, Jones in view of Kim discloses the display as set forth in claim 3 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing coupled by a hinge to a second device housing.
Lee teaches a housing comprising a first device housing (Fig. 2 element 210) coupled by a hinge (Fig. 2 element HA) to a second device housing (Fig. 2 element 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing coupled by a hinge as taught by Lee in the display of Jones in order to provide a more robust housing structure 

Regarding claim 9, Jones in view of Kim discloses the method as set forth in claim 5 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing and a second device housing, the one or more contours defined by interior surfaces of one or both of the first device housing or the second device housing when at least partially folded about a hinge coupling the first device housing to the second device housing.
Lee teaches a housing comprising a first device housing (Fig. 2 element 210) coupled by a hinge (Fig. 2 element HA) to a second device housing (Fig. 2 element 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing coupled by a hinge as taught by Lee in the display of Jones in order to provide a more robust housing structure by utilizing rigid first and second housings coupled by the hinge to maintain the ability to deform the display, and further that the interior surfaces of the housings would necessarily define one or more contours as shown in Lee Fig. 4).

Regarding claim 10, Jones in view of Kim and Lee discloses the method as set forth in claim 9 above.

Lee teaches wherein the partially folded shape comprising at least one convex contour and at least one concave contour (as shown in Lee Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the partially folded shape with at least one convex contour and at least one concave contour as taught by Lee in the method of Jones in order to match the shape of the housing and reduce the stress on the display (as suggested in Lee Paragraphs [0089]-[0094]).

Regarding claim 15, Jones in view of Kim discloses the device as set forth in claim 11 above.
Jones does not expressly disclose the electronic device housing comprising a first device housing coupled to a second device housing by a hinge, the predefined curvilinear three-dimensional shape simulating one or more contours of an interior of one or both of the first device housing or the second device housing when the first device housing is at least partially pivoted about the hinge relative to the second device housing to the closed position.
Lee teaches an electronic device housing (Fig. 1 element 230) comprising a first device housing (Fig. 1 element 210) coupled to a second device (Fig. 1 element 220) housing by a hinge (Fig. 2 element HA), the predefined curvilinear three-dimensional shape simulating one or more contours of an interior of one or both of the first device housing or the second device housing when the first device housing is at least partially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a housing having a first and second housing connected by a hinge and to have the curve of the display follow the interior of said housings in order to provide a more robust housing structure by utilizing rigid first and second housings coupled by the hinge to maintain the ability to deform the display and ensure that the position of the display does not interfere with the housings.

Regarding claim 16, Jones in view of Kim and Lee disclose the device as set forth in claim 15 above and further the flexible display transitioning through a partially folded shape as the first device housing pivots about the hinge from an axially displaced open position to a closed position (as is necessarily required to transition from the states depicted in Jones Fig. 1A to Fig. 1B), wherein the foldable substrate is preformed to maintain the partially folded shape when in a neutral, force-free state (as discussed in Jones Paragraphs [0116]-[0118]).

Regarding claim 17, Jones in view of Kim and Lee discloses the device as set forth in claim 16 above and further the foldable substrate deflecting from the predefined curvilinear three-dimensional shape to a substantially planar shape when the first device housing pivots about the hinge to the axially displaced open position (as shown in Fig. 1A wherein the predefined shape as shown in Jones Fig. 10D must necessarily be 

Regarding claim 18, Jones in view of Kim and Lee discloses the device as set forth in claim 17 above and further the foldable substrate deflecting from the predefined curvilinear three-dimensional shape to a fully folded shape when the first device housing pivots about the hinge to the closed position(as shown in Fig. 1B wherein the predefined shape as shown in Jones Fig. 10D must necessarily be deflected from in order to arrive at the substantially planar shape of the device as shown in Jones Fig. 1B).

Regarding claim 19, Jones in view of Kim and Lee discloses the device as set forth in claim 18 above and further the fully folded shape defining at least one convex contour with a first radius (as shown in Jones Fig. 12B), the partially folded shape defining the at least one convex contour with a second radius that is greater than the first radius (as shown in Jones Fig. 12A).

Regarding claim 20, Jones in view of Kim and Lee discloses the device as set forth in claim 19 above.
Jones does not expressly disclose the fully folded shape defining at least one concave contour with a third radius, the partially folded shape defining the at least one concave contour with a fourth radius that is greater than the third radius.
Lee teaches the fully folded shape defining at least one concave contour with a third radius (as shown in Fig. 4(b)), the partially folded shape defining the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the Jones device, as modified by the Lee reference as set forth in claim 15 above, would necessarily transition through from a smaller concave radius to a larger concave radius as would be necessary to open the device to a flat state as indicated above.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841